 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 JULIE BIBB DAVIS (CABN 184957)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7066
 7        FAX: (415) 436-6748
          Julie.Davis@usdoj.gov
 8
   Attorneys for Defendant
 9
10
                                  UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                     SAN FRANCISCO DIVISION
13

14   AMERICAN CIVIL LIBERTIES UNION OF )         CASE NO. 18-01539 LB
     NORTHERN CALIFORNIA,              )
15                                     )         JOINT NOTICE OF SETTLEMENT
          Plaintiff,                   )
16                                     )
       v.                              )         FREEDOM OF INFORMATION ACT
17                                     )
     TRANSPORTATION SECURITY           )         5 U.S.C. § 552
18   ADMINISTRATION,                   )
                                       )
19        Defendant.                   )

20

21

22

23

24

25

26

27

28

     JOINT NOTICE OF SETTLEMENT
     CASE NO: 18-01539 LB
 1 TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that Plaintiff and Defendant, by and through their undersigned

 3 counsel, are pleased to report that this action has been settled in its entirety. The parties request that all

 4 scheduled deadlines and events be vacated, and that the Court set a Settlement Status Conference in

 5 approximately 120 days. The parties expect to have a fully-executed settlement agreement prior to that

 6 time, and will so notify the Court and file a joint notice of dismissal.

 7          IT IS SO STIPULATED.

 8

 9
10 DATED: December 20, 2018                        By:       /s/ Vasudha Talla
                                                   VASUDHA TALLA
11                                                 Attorney for Plaintiff
12
     DATED: December 20, 2018                      ALEX G. TSE
13                                                 United States Attorney

14                                                 By:    /s/ Julie Bibb Davis
                                                   JULIE BIBB DAVIS
15                                                 Assistant United States Attorney
                                                   Attorneys for Defendant
16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT NOTICE OF SETTLEMENT
     CASE NO: 18-01539 LB
